Title: From Thomas Jefferson to William Jackson, 11 June 1793
From: Jefferson, Thomas
To: Jackson, William



Dear Sir
Philadelphia June 11. 1793.

The letter on public business which I took the liberty of troubling you with to Mr. Pinckney was intended to go by the packet. Touching therefore on a particular subject, I mentioned that I should avoid saying more through that channel of conveyance. Hearing you were about to go,  I detained the letter and sent it to you. The expression, by this change of channel, would convey to Mr. Pinckney ideas as unjust as unintended, which I will pray you to correct by shewing him this letter, which I write in the first moment of recollecting the circumstance. I have the honour to be with great esteem Dear Sir Your most obedt. humble servt

Th: Jefferson

